        Case 1:19-cv-00856-DAD-SAB Document 19 Filed 05/12/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   AHKEEM DESHAVIER WILLIAMS,                       )   Case No.: 1:19-cv-00856-DAD-SAB
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                        )   TO REFUND THE FILING FEE

14                                                    )   (ECF No. 18)
     ROBERT H STOVER, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          On June 14, 2019, Plaintiff Ahkeem Deshavier Williams filed this civil rights action pursuant to

18   42 U.S.C. § 1983. (ECF No. 1.) On October 22, 2019, the action was dismissed, and judgment was

19   entered. (ECF Nos. 9, 10.) On May 11, 2020, Plaintiff filed a motion requesting a refund of the filing

20   fee that had been deducted from his prisoner trust account. Plaintiff’s motion must be denied.

21          When Plaintiff filed this action on June 14, 2019, he also filed a request to proceed in forma

22   pauperis. (ECF No. 2.) That request was granted on July 10, 2019, after Plaintiff filed a request that

23   included his trust account statement and the Kings County Sheriff was directed to make deductions from

24   his trust account pursuant to 28 U.S.C. § 1915(b)(2). (ECF No. 5.)

25          A filing fee is owned upon initiation of an action. While Plaintiff contends that since this action

26   has been dismissed there is no point in taking money from his trust account, the obligation to pay the
27   filing fee is not predicated upon the guarantee of some particular outcome and does not cease upon the

28   termination of an action. Plaintiff filed this action thereby triggering the obligation to pay a filing fee.

                                                          1
       Case 1:19-cv-00856-DAD-SAB Document 19 Filed 05/12/20 Page 2 of 2



1    As stated in the Court’s June 24, 2019 order granting Plaintiff’s application to proceed in forma

2    pauperis, “Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

3    1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of the

4    preceding month’s income credited to plaintiff’s trust account. The Kings County Jail is required to

5    send to the Clerk of the Court payments from plaintiff’s account each time the amount in the account

6    exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).” (ECF No. 5, at

7    1:20-25.)

8             Accordingly, Plaintiff’s request to refund the money taken from his trust account is HEREBY

9    DENIED.

10
11   IT IS SO ORDERED.

12   Dated:      May 12, 2020
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
